                                                                                        Case 8:19-cv-01853-DFM Document 1 Filed 09/27/19 Page 1 of 4 Page ID #:1



                                                                                   1 Kassabian (SBN 260358)
                                                                                     Email: rkassabian@reedsmith.com
                                                                                   2 REED SMITH LLP
                                                                                     355 South Grand Avenue, Suite 2900
                                                                                   3 Los Angeles, CA 90071-1514
                                                                                     Telephone: +1 213 457 8000
                                                                                   4 Facsimile: +1 213 457 8080
                                                                                   5 Attorneys for Defendant
                                                                                     Synchrony Bank
                                                                                   6
                                                                                   7
                                                                                   8                          UNITED STATES DISTRICT COURT
                                                                                   9                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10                                  SOUTHERN DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 JOHN KNEISLEY,                              Case No.: 8:19-cv-1853
                                                                                   12                     Plaintiff,              Removal from Superior Court of
                                                                                                                                  California, County of Orange-Central
REED SMITH LLP




                                                                                   13         vs.                                 Justice Center, Case No. 30-2019-
                                                                                                                                  01093062-CL-NP-CJC]
                                                                                   14 SYNCHRONY BANK and DOES 1-20,
                                                                                                                                  NOTICE OF REMOVAL PURSUANT
                                                                                   15                     Defendants.             TO 28 U.S.C. § 1441
                                                                                   16                                             Action Filed: August 26, 2019
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                          SYNCHRONY BANK’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                                                                                                28 U.S.C. § 1441
                                                                                        Case 8:19-cv-01853-DFM Document 1 Filed 09/27/19 Page 2 of 4 Page ID #:2



                                                                                    1 TO THE CLERK OF THE UNITED STATES DISTRICT COURT OF THE
                                                                                    2 CENTRAL DISTRICT OF CALIFORNIA:
                                                                                    3
                                                                                    4      PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1331, 1441 and
                                                                                    5 1446, Defendant Synchrony Bank (“Synchrony”) hereby files a Notice of Removal
                                                                                    6 for the above-captioned action from the Superior Court of the State of California for
                                                                                    7 the County of Orange to United States District Court for the Central District of
                                                                                    8 California. In support of this Notice of Removal, Synchrony states as follows:
                                                                                    9         1.      Synchrony is a named defendant in a lawsuit that was filed on August
                                                                                   10 26, 2019, in the Superior Court of Orange, California, styled Jonh Kneisley v.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Synchrony Bank, and DOES 1-20, No. 30-2019-01093062-CL-NP-CJC] (“State
                                                                                   12 Court Action”).
REED SMITH LLP




                                                                                   13         2.      On August 29, 2019, counsel for Plaintiff Jonh Kneisley (“Plaintiff”)
                                                                                   14 served Synchrony’s counsel with the Complaint and Summons in the State Court
                                                                                   15 Action, a copy of which is attached hereto as Exhibit A.
                                                                                   16         3.      Pursuant to 28 U.S.C. § 1446(a), attached hereto as Exhibit A is a
                                                                                   17 true and correct copy of all substantive records and proceedings from the state court
                                                                                   18 served upon Synchrony.
                                                                                   19        4.       As set forth more fully below, this case is properly removed to this
                                                                                   20 Court pursuant to 28 U.S.C. § 1441 because Synchrony has satisfied the procedural
                                                                                   21 requirements for removal, and this Court has subject matter jurisdiction over this
                                                                                   22 action pursuant to 28 U.S.C. § 1331.
                                                                                   23                                GROUNDS FOR REMOVAL
                                                                                   24 I. Synchrony Has Satisfied The Procedural Requirements For Removal.
                                                                                   25        5.       Synchrony was served by personal service on August 29, 2019.
                                                                                   26 Therefore, this Notice of Removal is timely filed under 28 U.S.C. § 1446(b) because
                                                                                   27
                                                                                   28                                        –1–
                                                                                         SYNCHRONY BANK’S NOTICE OF REMOVAL OF ACTION PURSUANT
                                                                                                            TO 28 U.S.C. § 1441
                                                                                        Case 8:19-cv-01853-DFM Document 1 Filed 09/27/19 Page 3 of 4 Page ID #:3



                                                                                    1 Synchrony is filing its Notice of Removal within 30 days of its receipt of the initial
                                                                                    2 pleading setting forth the claim for relief upon which such action is based.
                                                                                    3        6.       This Court is the proper division because it embraces the Superior
                                                                                    4 Court of the State of California for the County of Orange, where Plaintiff’s action is
                                                                                    5 pending. See 28 U.S.C. §§ 1441 and 1446(a).
                                                                                    6        7.       No previous request has been made for the relief requested herein.
                                                                                    7        8.       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is
                                                                                    8 being served on Plaintiff, and a copy is being filed with the State Court Clerk.
                                                                                    9 II. Removal Is Proper Because This Court Has Subject Matter Jurisdiction.
                                                                                   10        9.       Under 28 U.S.C. § 1331, United States District Courts are vested with
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 jurisdiction to consider cases or controversies “arising under” the laws of the United
                                                                                   12 States of America. See 28 U.S.C. § 1331.
REED SMITH LLP




                                                                                   13        10.      Removal of such cases is governed by 28 U.S.C. § 1441(b). Section
                                                                                   14 1441(b) makes clear that a case brought in state court, raising a federal question,
                                                                                   15 “shall be removable” to the United States District Courts “without regard to the
                                                                                   16 citizenship or residence of the parties.” See 28 U.S.C. § 1441(b) (emphasis added).
                                                                                   17        11.      Here, Plaintiff’s Complaint purports to assert a claim against
                                                                                   18 Synchrony for alleged violations of the Telephone Consumer Protection Act, 47
                                                                                   19 U.S.C. § 227 et seq. (the “TCPA”). See Complaint, generally.
                                                                                   20        12.      Plaintiff’s Complaint alleges Synchrony is improperly using an
                                                                                   21 automatic telephone dialing system to repeatedly call Plaintiff’s cellular phone as
                                                                                   22 well as other alleged violations of a federal statute, the TCPA, and consequently
                                                                                   23 “arises under” the laws of the United States. See 28 U.S.C. § 1331. Therefore, this
                                                                                   24 Court may properly exercise jurisdiction over this claim.
                                                                                   25        13.      To the extent that any other claims in this action may arise under state
                                                                                   26 law, supplemental jurisdiction over such claims exists pursuant to 28 U.S.C. § 1367.
                                                                                   27
                                                                                   28                                       –2–
                                                                                                       SYNCHRONY BANK’S NOTICE OF
                                                                                              REMOVAL OF ACTION PURSUANT TO 28 U.S.C. § 1441
                                                                                        Case 8:19-cv-01853-DFM Document 1 Filed 09/27/19 Page 4 of 4 Page ID #:4



                                                                                   1         14.       Given that the requirements for federal question jurisdiction are
                                                                                   2 satisfied, this case is properly removed.
                                                                                   3               WHEREFORE, Defendant Synchrony Bank, by counsel, respectfully
                                                                                   4 requests that the above-referenced action, originally filed in the Superior Court of the
                                                                                   5 State of California for the County of Orange, be removed to this Court pursuant to 28
                                                                                   6 U.S.C. §§ 1441 and 1446.
                                                                                   7
                                                                                           DATED: September 27, 2019               REED SMITH LLP
                                                                                   8
                                                                                   9
                                                                                                                                   By:/s/ Raffi Kassabian
                                                                                   10                                                  Raffi Kassabian
                                                                                                                                       Attorneys for Defendant
                                                                                                                                       Synchrony Bank
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12
REED SMITH LLP




                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28                                        –3–
                                                                                                       SYNCHRONY BANK’S NOTICE OF
                                                                                              REMOVAL OF ACTION PURSUANT TO 28 U.S.C. § 1441
